Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al. (United States Patent Application Publication US 2010/0229117), hereinafter LEE, and in view of KIM (United States Patent Application Publication US 2009/0119527), hereinafter KIM, and further in view of LIANG et al. (United States Patent Application Publication US 2016/0162002), hereinafter LIANG.
LEE teaches acquiring a boot signal by the power management chip; ([0023] “the input unit 140 of the present invention can generate at least one of a booting signal of the portable device 100…Such an input unit can be configured with a touch-pad, a touch screen, a button type key pad having a normal key arrangement, and a button type key pad of qwerty type or any combination thereof.” [0043] “the controller 110 can be turned on due to a power key signal input or as a power key signal is inputted during a specific time (201).” Pressing a button or a touch on a touch-pad or a touch screen of the input unit that generates a booting signal is interpreted as acquiring a boot signal. [0030] “when power is supplied, the controller 110 can…supply power necessary for the activation of above-described each element and initialize each element.” [0043] “the controller 110 can be turned on due to a power key signal input or as a power key signal is inputted during a specific time (201).” The controller supply power for activation of each element in the device when the power is supplied, which is interpreted as the power management chip. Also, the input signal, which is interpreted as the boot signal, turns on the controller, which is interpreted as the power management chip acquires the boot signal.) based on the boot signal, performing a boot process by the power management chip; ([0030] “when power is supplied, the controller 110 can control the booting process of the portable device 100, supply power necessary for the activation of above-described each element and initialize each element.” The controller controls the booting process, which is interpreted as executes the booting process. The booting process is initiated by the input signal, which is interpreted as executes the booting process according to the boot signal.) and based on the boot signal, generating a feedback provided to the boot signal to indicate the booting process by the feedback component. ([0023] “an input signal for setting information to be displayed during the booting” [0024] “the display unit can output items corresponding to features such as battery remainder, the number of unchecked message, call time, estimated call cost, morning call information, anniversary information and schedule information, or any combination thereof as a list type.” [0031] “the controller can control to output menu screen for the setting of the valid 140 information from the input unit when receiving an input signal for activating the valid information setting menu.” The display unit, which is interpreted as the feedback component, displays the setting information when receiving the input signal, which is interpreted as acquires the boot signal. Also displaying the setting information is interpreted as generates the feedback provided to the boot signal.)
However, LEE does not teach wherein the power management chip is directly connected to at least one power source to operate in a low power mode to enable the booting process and generating the feedback respectively, in response to the electronic device being in a power off state.
KIM teaches wherein the power management chip is directly connected to at least one power source to operate in a low power mode to enable the booting process ([0098] “the portable computer enters the hybrid sleep mode.” [0101] “if the power supplied to the control unit 10 is blocked as the portable computer enters the hybrid 20 sleep mode, the embedded controller performs system control including power management.” [0109] “After the portable computer enters the hybrid sleep mode, the embedded controller 20 monitors whether a button for releasing the hybrid sleep mode is pressed, or whether separate input operation is detected. If the above operation is 20 detected, the embedded controller resumes the power supply to the system and returns the portable computer to the normal operation mode (step S260).” In the hybrid sleep mode, the embedded controller performs power management, which is interpreted as the power management chip operates in a low power mode. The embedded controller continuously operate in the hybrid sleep mode to return to a normal operation mode when a button is pressed, which is interpreted as operates in a low power mode to enable the booting process to be performed according to the boot signal.) 
It would have been have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified LEE by incorporating the teaching of KIM of the power management chip to operate in a low power mode to perform the booting process while obtaining the power from a battery. KIM further improves upon LEE by using the embedded controller in a hybrid sleep mode to perform booting process. As recognized by KIM, when the electronic device boots from the power saving mode or power off mode, the booting or activating all the components takes long processing time resulting in high power consumption. ([0019]) By keeping the power management chip or the embedded controller in a low power state, while power supplied to the other unnecessary components is blocked, the power management chip can response quickly to boot the system since the power management chip remains in the low power state. Therefore, it would be advantageous to incorporate the power management in the low power state using the power from the battery to perform the booting process in order to improve booting speed.
However, LEE in view of KIM does not teach wherein the feedback component each is directly connected to at least one power source to operate in a low power mode to enable the booting process and generating the feedback respectively, in response to the electronic device being in a power off state.
LIANG teaches wherein the feedback component each is directly connected to at least one power source to operate in a low power mode to enable the booting process ([0019] “When the portable electronic device 100 is operated in a sleep mode, only the sense module 120 is always powered on by an operating voltage PWR1 from the power management unit 110.” As shown in Fig. 1, the power PWR1 is directly obtained from the power management unit 110 while the device is in a sleep mode. In a sleep mode, the power to other components are not supplied. Only the power (PWR1 in Fig. 1) from the power management unit to the sense module or the feedback component is provided in the low power mode, which is interpreted as the feedback component obtains power from the power management unit 110 to operate in a low power mode to enable the booting process. Furthermore, as shown in Fig. 2, the sense event obtained by the feedback component operating in a low power mode initiates the starting the device, which is interpreted as enable the booting process.) and generating the feedback respectively, in response to the electronic device being in a power off state. ([0019] “When the portable electronic device 100 is operated in a sleep mode, only the sense module 120 is always powered on by an operating voltage PWR1 from the power management unit 110.” [0023] “If the input event IE is obtained…the sensor processor 525 provides the control signal Ctrl to the power management unit 510 according to the control signal INF, so as to control the power management unit 510 to provide the operating voltage PWR3 to the application module 540.” Based on the input event, the feedback component in the lower power mode starting to output the control signal to the other modules is interpreted as the feedback component operates in the low power mode to wake up and boot the system. As discussed above, LEE teaches generating feedback provided to the boot signal. However, LEE does not explicitly teaches the feedback component in the low power mode to generate feedback. Therefore, the combination of the teaching of LEE to generate feedback provided to the boot signal and the teaching of LIANG to generate feedback in the low power mode teaches generating feedback provided to the boot signal in response to the electronic device being in a power off state.)
It would have been have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified LEE in view of KIM by incorporating the teaching of LIANG of the feedback component operating in the low power mode to wake up and generate feedback while obtaining power from the battery in response to the electronic device being in the power off state. They are all directed toward power saving in the electronic device. LIANG further improves upon LEE in view of KIM by using the sense module operating in the low power mode to enable the booting process and generate feedback. As recognized by LIANG, portable electronic devices intended for use away from home and office has no external power supply available other than the battery installed in the portable electronic device. ([0005]) Furthermore, when the electronic device is powered off or sleep mode, due to the transition time to respond to the booting signal, the booting time is long. By keeping the feedback component in the low power mode using power form the battery, while other components are powered off, the power consumption can be reduced and the transition time to boot the device can be reduced by decreasing time to respond to the booting signal. Therefore, it would be advantageous to incorporate the feedback 

Regarding claim 9, the claim 9 is the apparatus claim of the method claim 1. The claim 9 does not further teach or define the limitation over the limitations recited in the rejected claims above. Therefore, LEE in view of KIM, and further in view of LIANG teaches all the limitations of the claim 9.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over LEE in view of KIM and further in view of LIANG as applied to claims 1 and 9 above, and further in view of MEIZU Tech CO LTD (CN107357425), hereinafter MEIZU and further in view of Dister et al. (United States Patent US 6053047), hereinafter Dister.

Regarding claim 4, LEE in view of KIM, and further in view of LIANG teaches all the limitations of the boot method according to claim 1, as discussed above.
However, LEE in view of KIM, and further in view of LIANG does not teach the feedback component is a vibration motor; a control chip of the vibration motor acquires the and the control chip reads a vibration waveform in its own memory according to the boot signal, and drives the vibration motor to vibrate according to the vibration 
MEIZU teaches the feedback component is a vibration motor; ([20-21] “the vibration module can vibrate the motor according to the received pressing vibration signal.” The vibration module with the motor is interpreted as a vibration motor) a control chip of the vibration motor acquires the boot signal; ([58-59] “The processing module is specifically configured to generate a first pressing vibration signal according to the first pressing signal;”[45-46] “The vibration module is configured to perform a vibration response corresponding to the pressing vibration signal according to the pressing vibration signal.” As discussed above, LEE teaches generating feedback based on the boot signal. The vibration module, which is interpreted as a control chip of the vibration motor, receives the pressing signal, which is the touch button or pressure on the as an input signal.) and 
the control chip reads a vibration waveform in its own memory according to the boot signal, ([330-331] “the high The vibration mode of high-frequency vibration is used as the first vibration mode, and the vibration mode of low-frequency vibration is used as the second vibration mode, etc.” [640-644] “These computer program instructions can also be stored in a computer-readable memory that can guide a computer or other programmable data processing equipment to work in a specific manner, so that the instructions stored in the computer-readable memory produce an article of manufacture including the instruction device. The device implements the functions specified in one process or multiple processes in the flowchart and/or one block or multiple blocks in the block diagram.” Various vibration with different frequency is interpreted as a vibration waveform. The instructions of method of MEIZU such as vibration waveform are stored in the memory, which is interpreted as a vibration waveform in its own memory. When the boot signal is received, the vibration module determines the vibration frequency stored in memory, which is interpreted as the control chip reads a vibration waveform in its own memory according to the boot signal.) and 
drives the vibration motor to vibrate according to the vibration waveform, ([330-331] “the high The vibration mode of high-frequency vibration is used as the first vibration mode, and the vibration mode of low-frequency vibration is used as the second vibration mode, etc.” The vibration motor vibrates at different frequency according to the modes, which is interpreted as drives the vibration motor to vibrate according to the vibration waveform.)
wherein the memory is a non-volatile memory such that the vibration waveform is not lost when a battery voltage is lower than a predetermined voltage, ([627-629] “Moreover, the present invention may be in the form of a computer program product implemented on one or more computer-usable storage media (including but not limited to disk storage, CD-ROM, optical storage, etc.) containing computer-usable program codes.” Disk storage, and CD-ROM is interpreted as a non-volatile memory. As well known in the art, the non-volatile memory such as disk storage, and CD-ROM do not lose data when a battery voltage is not available.)
It would have been have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified LEE in view of KIM, and further in view of LIANG by incorporating the teaching of MEIZU of a vibration motor to drive the motor to vibrate according to the vibration waveform in its own memory and a control chip that acquires the boot signal. As recognized by MEIZU, the control module in a traditional touch feedback device uses an application processor to generate a corresponding interaction signal especially for the vibration module, which may affect the response speed and reduce the user experience. ([22-27]) By providing the boot signal or the input signal to the vibration module, the vibration motor can react faster since the boot signal does not pass through the AP. Also, the vibration can be used as the notification to the user based on the boot signal, which can draw user’s attention easily compared to notification message. Therefore, it would be advantageous to incorporate the vibration motor to drive the motor to vibrate according to the vibration waveform in its own memory and a control chip that acquires the boot signal in order to improve response speed and improve the user experience.
LEE in view of KIM, and further in view of LIANG and further in view of MEIZU does not teach the vibration waveform is pre-written or written to the nonvolatile memory when the electronic device is turned on at a first time.
Dister teaches the vibration waveform is pre-written or written to the nonvolatile memory when the electronic device is turned on at a first time. (Col. 9 Lines 52-56 “The frequencies of interest 140 may be supplied by the manufacturer of the part which is the source of vibrations, and these frequencies may be entered into the memory 67 of the diagnostic module 44 using the keypad 60 of the display 50.” Fig. 6 200 “Machine element critical frequencies stored in memory” The frequencies of interest supplied by the manufacture is stored in the memory, which is interpreted as the vibration waveform is pre-written to the nonvolatile memory. The waveform stored in the memory during manufacturing is interpreted as pre-written when the electronic device is turned on at a first time.)
It would have been have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified LEE in view of KIM, and further in view of LIANG and further in view of MEIZU by incorporating the teaching of Dister of the vibration waveform pre-written to the non-volatile memory when the electronic device is turned on at a first time. As recognized by Dister, monitoring wear due to vibration is difficult. (Col. 19-21) For diagnosing the wear due to the vibration of components, the vibration pre-written in the memory can be a library to 

Regarding claim 11, the claim 11 is the apparatus claims of the method claim 4. The claim 11 does not further teach or define the limitation over the limitations recited in the rejected claims above. Therefore, LEE in view of KIM, and further in view of LIANG and further in view of MEIZU and further in view of Dister teaches all the limitations of the claim 4.

Claims 5-8 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over LEE in view of KIM, and further in view of LIANG and further in view of NUBIA TECHNOLOGY CO LTD (CN105357402), hereinafter NUBIA.

Regarding claim 5, LEE in view of KIM, and further in view of LIANG teaches all the limitations of the boot method according to claim 1, as discussed above.
LEE in view of KIM, and further in view of LIANG does not teach the electronic device further includes a pressure sensing component; and the pressure sensing component acquires the boot signal.
NUBIA teaches the electronic device further includes a pressure sensing component; and the pressure sensing component acquires the boot signal. ([47-48] “controlling the pressure sensor to increase the scanning frequency when the host of the mobile terminal enters a booting state or a normal working state.” [460-461] “from the host system startup to the bootloader startup stage…communicate with the pressure sensor through the I2C bus, wake up the pressure sensor.” When the mobile terminal enters a booting state, the pressure sensor is woken up through the I2C bus communication, which is interpreted as the pressure sensing component acquires the boot signal.)
It would have been have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified LEE in view of KIM, and further in view of LIANG by incorporating the teaching of NUBIA of a pressure sensing component to acquire the boot signal. As recognized by NUBIA, the application of the pressure sensor can realize the function of the physical button, which greatly improves the user experience. ([29-30]) Furthermore, the pressure sensor which can be incorporated under the screen also can directly report three-dimensional data of coordinate values such as gestures on the screen and pressure values. The pressure 

Regarding claim 6, LEE in view of KIM, and further in view of LIANG and further in view of NUBIA teaches all the limitations of the boot method according to claim 5, as discussed above.
NUBIA further teaches the pressure sensing component operates in the low power mode to acquire a sensing unit value at a first frequency ([45-46] “When the host of the mobile terminal enters a shutdown state or a sleep state, the pressure sensor is controlled to reduce the scanning frequency.” In a shutdown state or a sleep state, which is interpreted as a low power mode, the pressure sensor operates at the reduced scanning frequency, which is interpreted as the pressure sensing component operates in the low power mode to acquire a sensing unit value at a first frequency.) and, in response to the electronic device being in the power off state, the pressure sensing component directly obtains power from the battery to support the pressure sensing component to operate in the low power mode; ([308-309] “The power supply unit 190 receives…internal power under the control of the controller 180 and provides appropriate power required to operate various elements and components.” In a shutdown state, the power supply unit with internal power of a mobile terminal, which is interpreted as power from the battery, is provided to element and component including the power sensing component, which is interpreted as the pressure sensing component directly obtains power from the battery.)
after the sensing unit value obtained at the first frequency satisfies a predetermined condition, the pressure sensing component switches to a normal operational mode, obtains a sensing unit value at a second frequency and processing the sensing unit value to determine the boot signal. ([47-48] “controlling the pressure sensor to increase the scanning frequency when the host of the mobile terminal enters a booting state or a normal working state.” [402-404] “when the host is in the normal working state and the startup state, the pressure sensor is mainly used to realize the scanning function of higher sensitivity touch operation” [432-433] “The host is in the startup state, the system enters the normal working state through the startup process, and the pressure sensor enters the NORMAL state (that is, the first high-speed scanning state).” The pressure measured by the pressure sensor determines the boot signal or the input signal to boot the device. When the power button such as pressure sensor is detected, which is interpreted as after the sensing unit value obtained at the first frequency satisfies a predetermined condition, the system enters the normal state, which is interpreted as switches to a normal operational mode. The scanning frequency of the normal state is higher than other states, which is interpreted as obtain a sensing unit value at a second frequency. Then, the pressure sensor detects the pressing the power button which is the input signal for the booting signal as disclosed in LEE. Thus, the combination of LEE and NUBIA teaches processing the sensing unit value to determine the boot signal.)

Regarding claim 7, LEE in view of KIM and further in view of LIANG and further in view of NUBIA teaches all the limitations of the boot method according to claim 5, as discussed above.
LIANG teaches controlling, by the power management chip, an application processor to be powered on to enable the application processor to activate at least one functional component, ([0023] “power management unit to provide the operating voltage PWR3 to the application module 540. The application module 540 comprises…an application processor…After the application module is enabled, the application processor perform an application procedure (such as dialing, opening E-mail, playing a multimedia file and so on).” The application processor is powered on by the power management unit. Then, an application procedure such as dialing, opening e-mail, playing a multimedia file and so on are activated, which activates the communication interface, and speakers.) wherein the at least one functional component is different from the feedback component or the pressure sensing component. ([0023] “the application processor perform an application procedure (such as dialing, opening E-mail, playing a multimedia file and so on).” The components for dialing, opening email, playing a multimedia file are communication interface and speakers, which are different from the feedback component or the pressure sensing component.)

Regarding claim 8, LEE in view of KIM and further in view of LIANG and further in view of NUBIA teaches all the limitations of the boot method according to claim 7, as discussed above.
NUBIA further teaches the application processor controls the feedback component to switch from the low power mode to the normal operational mode. ([438-439] “The host is in the startup state, the system enters the normal working state through the startup process, and the pressure sensor enters the NORMAL state (that is, the first high-speed scanning state).” [300] “The controller 180 generally controls the overall operation of the mobile terminal” The startup state with lower scanning state for the pressure sensor has lower power consumption, which is interpreted as the lo power mode. The normal state with the high-speed scanning state has higher power consumption compared to other states, which is interpreted as the normal operational mode. The switching from the low power mode to the normal operational mode is interpreted as entering the normal working state through the startup process, which is controlled by the controller 180. However, NUBIA does not explicitly teach the application processor even though NUBIA discloses the mobile terminal. LIANG teaches the application processor. Thus, the combination of NUBIA and LIANG teaches the application processor controls the feedback component to switch from the low power mode to the normal operational mode.)

Regarding claims 12-15, the claims 12-15 are the apparatus claims of the method claims 5-8. The claims 12-15 do not further teach or define the limitation over the limitations recited in the rejected claims above. Therefore, LEE in view of KIM, and further in view of LIANG and further in view of NUBIA teaches all the limitations of the claims 12-15.

Response to Arguments
Applicant’s arguments, see Remarks, filed 1/6/2021, with respect to Claim Objections have been fully considered and are persuasive.  The objection of claim 3 has been withdrawn. 

Applicant’s arguments, see Remarks, filed 1/6/2021, with respect to Rejection of Claims under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection under 35 U.S.C. 112(b) of claims 1-15 has been withdrawn. 

Remarks, filed 1/6/2021, with respect to the rejection of claims 1 and 9 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of KIM that teaches a portable computer to operate the power management chip or the controller in a low power mode or the hybrid sleep mode to enable the booting process to be performed according to the boot signal and LIANG that teaches a portable electronic device with a sense module operating in a low power mode and generating the feedback such as Ctrl to wake up and boot the device.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN SOO KIM whose telephone number is (571)270-1768.  The examiner can normally be reached on Monday - Friday 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571) 270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/H.K./Examiner, Art Unit 2187                             

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187